DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 21 is allowable because the prior art of Garcia Da Fonseca (US 2014/0109972) does not teach a method of handling liquids with a device, wherein the device has an axis of rotation about which the device can be rotated to drive liquid flow in the device and comprises: a vented upstream chamber comprising an outlet port; an unvented chamber comprising an inlet port to receive liquid from the outlet port of the upstream chamber and comprising an outlet port radially outward the inlet port; an upstream conduit connecting the outlet port of the upstream chamber to the inlet port of the unvented chamber; a vented downstream chamber comprising an inlet port to receive liquid from the outlet port of the unvented chamber; and a downstream conduit connecting the outlet port of the unvented chamber to the inlet port of the downstream chamber and comprising a bend radially inward of the outlet port of the unvented chamber, and wherein the method comprises: rotating the device at a first speed to fill the unvented chamber with liquid from the upstream chamber and compress gas trapped in the unvented chamber while maintaining a level of liquid in the unvented chamber radially outward the inlet of the unvented chamber; 3Application No. 16/708,845causing liquid to move past the bend of the downstream conduit by stopping the device or rotating the device at a second speed different from the first speed; and continuing to rotate the device to cause liquid to flow from the upstream to the downstream chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797